Citation Nr: 1624699	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-24 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include as secondary to service-connected left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to November 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in an October 2010 statement.  His hearing request is therefore considered withdrawn.  38 C.F.R. § 20 104(e) (2015).

In March 2013 and November 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In accordance with the Board's November 2013 remand, the Veteran was afforded a VA examination in February 2015.  The examiner confirmed diagnoses of bilateral flat foot (pes planus), bilateral metatarsalgia, bilateral hammer toes, bilateral hallux valgus, and bilateral degenerative arthritis of the feet.  The examiner concluded that none of the Veteran's foot disorders were congenital.  With regard to direct service connection, the examiner concluded that there was no relationship between the Veteran's diagnosed foot disabilities and his active duty service, including the gonorrhea infection he contracted in service in 1955.  

In rendering his opinion, he noted the Veteran's advancing age, which he "suspected" his arthritis was related to, and the fact that he was only in service for a "brief period of time."  With regard to the secondary service connection claim, the examiner opined that the Veteran's foot disorders were less than likely related to his service-connected knee condition and had not been aggravated beyond normal progression by his knee condition.  

He did not include a rationale for this portion of his opinion, and therefore, the Board finds that it lacks probative value. 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of any currently diagnosed foot disability is necessary.  38 C.F.R. § 4.2 (2015).  

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records from February 2015 and associated them with the claims file.

2.  Following completion of the above, the Veteran should be scheduled for another VA examination to determine the etiology of the Veteran's foot disorders.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

(a) The examiner should diagnose all foot disorders found.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed foot disorder is etiologically related, in whole or in part, to the Veteran's active service, to include a gonorrhea infection in 1955.

(c) The examiner should also provide an opinion as to
whether it is at least as likely as not (50 percent
probability or more) that any current foot disorder was caused or aggravated by the service-connected left knee disability.

A complete rationale should be given for all opinions and
conclusions expressed.

The examiner is advised that the Veteran is competent to
report history and symptoms and that his reports must be
considered in formulating the requested opinion.  If the
examiner rejects the Veteran's reports, the examiner should provide a rationale for doing, so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  After ensuring compliance with the remand instructions above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and allow the appropriate period of time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

